UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4786
JOE FRANKLIN SANDERS,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Greenville.
               Margaret B. Seymour, District Judge.
                            (CR-99-768)

                      Submitted: May 29, 2003

                       Decided: June 4, 2003

Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

William N. Nettles, Columbia, South Carolina, for Appellant. Arthur
Bradley Parham, OFFICE OF THE UNITED STATES ATTORNEY,
Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. SANDERS
                               OPINION

PER CURIAM:

   Joe Franklin Sanders appeals the district court’s order denying his
motion for a new trial under Fed. R. Crim. P. 33. His attorney has
filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),
stating that there are no meritorious issues for appeal but raising the
issue of whether the district court abused its discretion in denying
Sanders’s motion for a new trial. Sanders has filed a pro se supple-
mental brief in which he argues that the statements he submitted in
support of his new trial motion demonstrate that the prosecutor used
perjured testimony at his trial. Finding no reversible error, we affirm.

   We review a district court’s denial of a motion for new trial for an
abuse of discretion. United States v. Roberts, 262 F.3d 286, 293 (4th
Cir. 2001), cert. denied, 535 U.S. 991 (2002). A district court may
grant a new trial based upon recantation of trial testimony by a gov-
ernment witness if the district court is

     reasonably well satisfied (1) that the testimony given by a
     material witness is false, (2) that without it the jury might
     have reached a different conclusion, and (3) that the party
     seeking the new trial was taken by surprise when the false
     testimony was given and was unable to meet it or did not
     know of its falsity until after the trial.

Id. (internal quotation marks and emphasis omitted). Our review of
the record convinces us that the district court properly applied this
standard and did not abuse its discretion in denying Sanders’s motion.

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm the denial of Sanders’s motion for a new trial. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client.
                     UNITED STATES v. SANDERS                      3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED